

EXHIBIT 10.7


INTER-CREDITOR AGREEMENT


This INTER-CREDITOR AGREEMENT (the “Agreement”) is made and effective as of
January  28, 2009, by and between the holders of the Celsia Technologies, Inc.
8% Secured Convertible Debentures due December 31, 2010 (the “Existing
Creditors”) and the New Creditors (as defined below), (the Existing Creditors
and the New Creditors are collectively referred to as the “Creditors”).


RECITALS


WHEREAS, the Existing Creditors are the parties to that certain Securities
Purchase Agreement dated May 25, 2007 (such securities purchase agreement the
“Existing Purchase Agreement”) by and between each Existing Creditors signatory
thereto and Celsia Technologies, Inc. (the “Company”) and are the holders of
those certain 8% Secured Convertible Debentures due December 31, 2010, for an
aggregate principal amount of $8,897,783 (the “Existing Indebtedness”), and the
Existing Creditors are the beneficiaries of that certain Security Agreement
dated May 25, 2007 (the “Existing Security Agreement”) entered into in
connection with the Existing Purchase Agreement;


WHEREAS, pursuant to that certain Securities Purchase Agreement dated on or
about the date hereof (the “New Purchase Agreement”, together with the “Existing
Purchase Agreement,” the “Purchase Agreements” ), the investors signatory
thereto (the “New Creditors”, together with the Existing Creditors, the
“Creditors”) have agreed to loan the Company $2,000,000 evidenced by Original
Issue Discount Senior Secured Convertible Debentures due December 31, 2010 with
an aggregate principal amount of up to $2,631,578 (the “New Debentures,” the
amounts owed pursuant to such New Debentures, the “New Indebtedness,” and
together with the Existing Indebtedness, the “Indebtedness”);


WHEREAS, the New Creditors and the Company have entered into that certain
Security Agreement dated on or about the date hereof (the “New Security
Agreement”, together with the Existing Security Agreement, the “Security
Agreements”);


WHEREAS, the Existing Indebtedness is secured by all assets of the Company and
certain Subsidiaries (as defined in the New Debentures);


WHEREAS, New Indebtedness will also be secured by all assets of the Company and
certain Subsidiaries;


WHEREAS, the Creditors wish to memorialize their agreements concerning their
respective rights, duties and obligations to one another with respect to the
security interests granted under the Indebtedness.


NOW, THEREFORE, in consideration of the mutual covenants herein, their
respective performances and benefits pertaining to the Indebtedness, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           Ranking.


 
1.1
The Indebtedness shall rank in the following order of priority:



(1)           The full principal amount of the New Indebtedness (the “New
Indebtedness Principal Payment”) shall be paid in full to the New Creditors
before (i) the Existing Creditors shall be entitled to receive and to retain any
payment or distribution in respect of any Existing Indebtedness and (ii) any New
Creditors shall be entitled to receive and to retain any payment or distribution
in respect of any other amounts owed to such New Creditors;

 

--------------------------------------------------------------------------------

 
 
(2)           thereafter and before (i) any New Creditor shall be entitled to
receive and to retain any payment or distribution under the New Indebtedness
other than in respect of the New Indebtedness Principal Payment and (ii) any
Existing Creditor shall be entitled to receive and to retain any payment in
respect of any Existing Indebtedness other than as described in this Section
1.1(2), the Existing Creditors that are also New Creditors (the “Participating
Existing Creditors”) shall be entitled to receive the full principal amount of
the Existing Indebtedness then held by such Participating Existing Creditors;
 
(3)           thereafter and before any Existing Creditor that is not a
Participating Existing Creditor (the “Non-Participating Existing Creditors”)
shall be entitled to receive any payments, the Participating Existing Creditors
and the New Creditors shall be entitled to receive any and all other amounts
owed to such Creditors under the Existing Indebtedness and the New Indebtedness
(including, without limitation, any and all accrued but unpaid interest, if
applicable, repayment premiums and default amounts), pari passu and pro-rata in
proportion to each such Creditor’s outstanding Indebtedness at any given time
that a determination needs to be made of pro-rata holdings;
 
(4)           lastly, the Non-Participating Existing Creditors shall be entitled
to receive payments and distributions in respect of the Existing Indebtedness
owed to such Creditors.
 
The Creditors authorize the Agent (as defined in the Security Agreements) to
perform its obligations under the respective Security Agreements pursuant to
this provision.  The Company and each Subsidiary acknowledge and agrees with the
relative priorities and proportions set forth herein, and that all payments
under the New Indebtedness and Existing Indebtedness shall be made in accordance
herewith.   In addition, the Company hereby agrees to cause all direct and
indirect subsidiaries hereafter formed or acquired to agree to be bound by the
terms of this Agreement, other than as described in Section 4.18 of the New
Purchase Agreement.


 
1.2
If an Event of Default (as defined under any Indebtedness) occurs and any party
hereto receives payment from the Company not in compliance with this Agreement,
the other parties hereto shall be immediately notified and such payment shall be
shared with all of the other Creditors in accordance with, and in proportion to
their respective priorities and pro-rata holdings as set forth above.



 
1.3
If an Event of Default occurs and any party hereto collects proceeds pursuant to
its rights under any Indebtedness, the other parties shall be immediately
notified and such payment shall be shared with all of the other Creditors as set
forth above.



 
1.4
Notwithstanding any other provision in this Agreement, adjustments shall be made
between the Creditors from time to time to reflect the fact that any contingent
obligation taken into account as an obligation under the Indebtedness becomes
satisfied or incapable of maturing into an actual obligation.



 
1.5
Each Existing Creditor and New Creditor is hereby authorized to file a UCC-1
financing statement in the jurisdictions set forth in, and pursuant to the terms
of, their respective Security Agreement. To the extent that the Company (or any
Subsidiary thereof) delivers Pledged Securities (as defined in the Security
Agreements) pursuant to the Security Agreements, the New Creditors and the
Existing Creditors acknowledge and agree that the Agent shall take and maintain
possession of such Pledged Collateral for the ratable benefit of all Creditors.


 
2

--------------------------------------------------------------------------------

 


 
1.6
Notwithstanding anything to the contrary contained in the Existing Purchase
Agreement or  any document executed in connection with the New Indebtedness or
the Existing Indebtedness and irrespective of: (i) the time, order or method of
attachment or perfection of the security interests created in favor of Existing
Creditors and the New Creditors, (ii) the time or order of filing or recording
of financing statements or other documents filed or recorded to perfect security
interests in any Collateral (as defined in the Security Agreements); (iii)
anything contained in any filing or agreement to which any Creditor now or
hereafter may be a party; and (iv) the rules for determining perfection or
priority under the Uniform Commercial Code or any other law governing the
relative priorities of secured creditors, each Creditor and the Company
acknowledge that (x) all other Creditors have a valid security interest in the
Collateral and (y) the security interests of the New Creditors and the Existing
Creditors in such Collateral securing the Indebtedness shall rank pari-passu
with each other.



1.7
(a) So long as any Indebtedness remains outstanding, each of the undersigned
Creditors agrees, severally and not  jointly, not to commence or threaten to
commence any action or proceeding, sue upon any claim or claims now or hereafter
existing which such Creditor may hold against the Company or any of its
Subsidiaries, and not to sell, assign, transfer, pledge, hypothecate, or
encumber such claim or claims, and not to enforce or apply any security now or
hereafter existing therefor, nor to file or join in any petition to commence any
proceeding under any bankruptcy, reorganization or insolvency proceedings with
respect to the  Company or any of its Subsidiaries or exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any Collateral or institute or commence, or join with any Person
(other than the other Creditors) in commencing any action or proceeding with
respect to such rights or remedies (including any action of foreclosure),
enforcement, collection or execution; provided, however, (x) that a Creditor may
exercise any or all of such rights (I) with the written consent of the Creditors
holding 50% or more of the principal amount of Indebtedness then outstanding or
(II) after the passage of a period of 365 days from the date such Creditor
provides the Company notice of the default, breach or violation giving rise to
any such claim and (y) the provisions of this Section shall not prohibit a
Creditor that is a Qualified Purchaser (as defined in the debentures evidencing
the Existing Indebtedness) from exercising any or all of such rights.



(b) Notwithstanding anything to the contrary set forth in Section 1.7(a) above,
each Creditor:


(1)           with the consent of the Agent, may take any action in order to
preserve or protect its Lien (as defined in the New Purchase Agreement) on the
Collateral;


(2)           shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Creditors, in each case in accordance with the terms of
this Agreement;


(3)           shall be entitled to vote on any plan of reorganization and file
any proof of claim in any insolvency, bankruptcy or liquidation proceeding or
otherwise and other filings and make any arguments and motions that are, in each
case, in accordance with the terms of this Agreement, with respect to the
Collateral.

 
3

--------------------------------------------------------------------------------

 


(c)        Notwithstanding anything herein to the contrary, including, without
limitation anything set forth in Sections 1.7(a) and 1.7(b) above, nothing in
this Agreement shall: (i) restrict the Company from making, and a Creditor from
receiving, regularly scheduled principal and interest payments (if applicable)
made to the Creditors pursuant to the terms of the transaction documents
relating to the New Indebtedness and Existing Indebtedness, as applicable (in
each case, the “Transaction Documents”); (ii) restrict the Creditors’ right to
receive shares of Common Stock (as defined in the New Purchase Agreement) upon
conversion or exercise of securities of the Company, (iii) restrict the
Creditors’ right to seek specific performance therefor to cause the Company to
satisfy its non-cash obligations under the Transaction Documents; or (iv)
restrict a Creditor’s right to receive payment of liquidated damages and other
fees pursuant to the terms of the Transaction Documents.


2.
Indemnification by Existing Creditors.  Existing Creditors shall, severally, and
not jointly, indemnify, defend, and hold harmless New Creditors against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable professional and attorneys’ fees, including those
arising from settlement negotiations, that New Creditors shall incur or suffer,
which arise, result from, or relate to a breach of, or failure by Existing
Creditors to perform under this Agreement.



3.
Indemnification by New Creditors.  New Creditors shall, severally, and not
jointly, indemnify, defend, and hold harmless Existing Creditors against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable professional and attorneys’ fees, including those
arising from settlement negotiations, that  Existing Creditors shall incur or
suffer, which arise, result from, or relate to a breach of, or failure by New
Creditors to perform under this Agreement.



4.
Amendment of Existing Security Agreement.  Each Existing Creditor hereby agrees
that Section 21(c) of the Existing Credit Agreement shall be deleted and
replaced in its entirety with the following text:



 
“This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Secured
Parties holding 60% or more of the principal amount of Debentures then
outstanding (provided that such an amendment shall be effective against Secured
Parties holding 100% of the principal amount of Debentures then outstanding),
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought.”



5.           Miscellaneous.


5.1           Assignment.  The rights and obligations of the Creditors under
this Agreement may only be assigned to or assumed by a transferee of the
debentures evidencing Indebtedness .  In connection with the transfer of
debentures evidencing any Indebtedness (in addition to other requirements as
provided for in each Purchase Agreement), the transferring Creditor shall cause
such transferee to execute a joinder to this Agreement.


5.2           Binding Effect.  This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective heirs, legal
representatives, and successors.

 
4

--------------------------------------------------------------------------------

 


5.3           Parties in Interest.  Except as expressly provided in this
Agreement, nothing in this Agreement, whether express or implied, is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons other than the parties to it and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right to subrogation or action
over against any party to this Agreement.


5.4           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties.


5.5           Amendment.  No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by the holders of 60% or
more of the then outstanding principal amount of the Indebtedness.


5.6           Waiver.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver.


5.7           Notices.  Notices given under this Agreement shall be delivered as
set forth in the New Purchase Agreement.


5.8           Governing Law and Venue.  This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, and any
action or proceeding, including arbitration, brought by any party in which this
Agreement is a subject, shall be brought in New York County, New York.


5.9           Effect of Headings.  The headings of the Sections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.


5.10           Invalidity.  Any provision of this Agreement which is invalid,
void, or illegal, shall not affect, impair, or invalidate any other provision of
this Agreement, and such other provisions of this Agreement shall remain in full
force and effect.


5.11           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.  In lieu of the original documents, a
facsimile transmission or copy of the original documents shall be as effective
and enforceable as the original.


5.12           Number and Gender.  When required by the context of this
Agreement, each number (singular and plural) shall include all numbers, and each
gender shall include all genders.

 
5

--------------------------------------------------------------------------------

 

5.13           Further Assurances.  Each party to this Agreement agrees to
execute further instruments as may be necessary or desirable to carry out this
Agreement, provided the party requesting such further action shall bear all
related costs and expenses.


5.14           Professional Fees and Costs.  If any legal or equitable action,
arbitration, or other proceeding, whether on the merits or on motion, are
brought or undertaken, or an attorney retained, to enforce this Agreement, or
because of an alleged dispute, breach, default, or misrepresentation in
connection with any of the provisions of this Agreement, then the successful or
prevailing party or parties in such undertaking (or the party that would prevail
if an action were brought) shall be entitled to recover reasonable attorney's
fees and other professional fees and other costs incurred in such action,
proceeding, or discussions, in addition to any other relief to which such party
may be entitled.  The parties intend this provision to be given the most liberal
construction possible and to apply to any circumstances in which such party
reasonably incurs expenses.


*************************

 
6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CSAT INTERCREDITOR AGREEMENT]


IN WITNESS WHEREOF, this Agreement has been duly executed by the Creditors as of
the day and year first written above.


CREDITORS:


Print Name:
 



By:
 
Name:
Title:



Address for Notice:
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO:


CELSIA TECHNOLOGIES, INC.

   
By:
/s/ Jorge Fernandez
  Name:
Jorge Fernandez
  Title:
CFO
 



CELSIA TECHNOLOGIES TAIWAN, INC.

   
By:
/s/ George A. Meyer IV
  Name:
George A. Meyer IV
  Title:
Chairman
 

 
Address for Notice:
 
1395 Brickell Avenue, Suite 800
  Miami, Florida 33131  


 
7

--------------------------------------------------------------------------------

 